           Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   CHRISTOPHER DUNSTON, individually
10   and on behalf of all others similarly           Case No.:
     situated,
11
            Plaintiff,                               COMPLAINT—COLLECTIVE/CLASS
12                                                   ACTION
     v.
13
14   SIGNAL HILL TELECOM SERVICES
     US, INC.
15
            Defendant.
16
17          Plaintiff, Christopher Dunston (“Dunston” or “Plaintiff”), by and through his

18   undersigned attorneys, individually and on behalf of all others similarly situated, files this

19   Collective Action Complaint against Defendant, SIGNAL HILL TELECOM
20
     SERVICES US, INC. (“Defendant” or “Signal Hill”), seeking all available
21
     relief under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq.
22
     (“FLSA”).
23
24                                         INTRODUCTION

25          1.      This is a collective action brought by Plaintiff individually and on behalf of
26   all similarly situated current and/or former Virtual Quality Auditors, Virtual Cellular
27
     Installation Inspectors, and/or other job titles completing the same or similar job duties for
28
     COMPLAINT—COLLECTIVE/
                                                              SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 1                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 2 of 14



 1   Defendant (collectively, “VQAs”), to recover for Defendant’s willful violations of the
 2   FLSA and other applicable rules, regulations, statutes, and ordinances.
 3
             2.        Plaintiff, and those similarly situated, were subjected to Defendant’s policy
 4
     and practice of failing to properly compensate its VQAs for overtime premiums as
 5
     required pursuant to the FLSA.
 6
 7           3.        Plaintiff seeks a declaration that his rights and the rights of the putative

 8   FLSA Class were violated and, seeks to recover an award of unpaid wages and overtime
 9   premiums, liquidated damages, penalties, injunctive and declaratory relief, attorneys’ fees
10
     and costs, pre- and post-judgment interest, and any other remedies to which they may be
11
     entitled.
12
13                                   JURISDICTION AND VENUE

14           4.        This Court has subject-matter jurisdiction over Plaintiff’s FLSA claims

15   pursuant to 28 U.S.C. § 1331 because Plaintiff’s claims arise under the FLSA, 29 U.S.C.
16
     §§ 201, et seq.
17
             5.        This Court has subject-matter jurisdiction over Plaintiff’s FLSA claims
18
     pursuant to 29 U.S.C. § 216(b), which provides that suits under the FLSA “may be
19
20   maintained against any employer . . . in any Federal or State court of competent

21   jurisdiction.”
22           6.        Upon information and belief, Defendant’s annual sales exceed $500,000
23
     and they have more than two employees, so the FLSA applies in this case on an enterprise
24
     basis. See 29 U.S.C. § 203(s)(1)(A).
25
             7.        Defendant’s employees, including Plaintiff and the putative Collective
26
27   Class, engage in interstate commerce—including, but not limited to, utilizing telephone

28
     COMPLAINT—COLLECTIVE/
                                                               SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 2                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                       Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 3 of 14



 1   lines and Internet—and therefore, they are covered by the FLSA on an individual basis.
 2          8.      This Court has personal jurisdiction over Defendant because it is incorporated
 3
     in the State of Washington, conducts business within the State of Washington, and is
 4
     registered with the Washington Secretary of State.
 5
            9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
 6
 7   Defendant resides within this District, conducts substantial business within this District,

 8   and because a substantial portion of the events that give rise to the claims pled in this
 9   Complaint occurred in this District.
10
                                              PARTIES
11
            10.     Plaintiff Dunston is an individual who resides in the County of
12
13   Northampton, City of Northampton, Pennsylvania. Dunston is currently employed by

14   Defendant as an at-home VQA. Dunston has executed his Consent to Sue form, which is

15   attached hereto, as Exhibit A.
16
            11.     Defendant SIGNAL HILL TELECOM SERVICES US, INC. is a
17
     Washington for-profit corporation whose addresses are as follows: 1425 Broadway
18
     #23804, Seattle, WA, 98122; P.O. BOX 91387 STN, BC, V7V 2P1, Canada; and 200 -
19
20   120 Lonsdale Avenue, Office B, North Vancouver, BC, V7M 2EB, Canada.

21          12.     Defendant is registered with the Washington Secretary of State to do
22   business in Washington, with a Unified Business Identifier number of 603378675, and
23
     can be served at its Registered Agent for Service of Process, Carson Law Group, P.S.,
24
     3113 Rockefeller Ave, Everett, WA, 98201-0000, United States.
25
            13.     Defendant “offers virtual inspection solutions with 20+ years experience
26
27   of over 200,000 physical inspections” and has “conducted over 30,000 virtual inspections

28
     COMPLAINT—COLLECTIVE/
                                                            SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 3                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 4 of 14



 1   since 2016.”1
 2            14.      Defendant currently advertises for at-home VQA positions throughout the
 3
     United States.2
 4
                                       GENERAL ALLEGATIONS
 5
              15.      Plaintiff is a current employee of Defendant as an at-home VQA.
 6
 7            16.      The position of VQA does not require any specific certifications, licensures,

 8   or education. In fact, only a high school diploma is required for the position. See Career
 9   Opportunity Job Posting, attached hereto as Exhibit B.
10
              17.      Defendant assigns Plaintiff to complete remote virtual inspections of its
11
     customers throughout the United States.
12
13            18.      Plaintiff’s primary job duties do not involve the exercise of independent

14   judgment or discretion regarding matters of significance to Defendant’s business. In fact, on

15   information and belief, Plaintiff—and the Class—make all assessments using pre-approved
16
     scripts and procedures, which they are required to follow.
17
              19.      29 C.F.R. § 541.203(g) provides that:
18
              Ordinary inspection work generally does not meet the duties requirements
19            for the administrative exemption. Inspectors normally perform specialized
20            work along standardized lines involving well-established techniques and
              procedures which may have been catalogued and described in manuals or
21            other sources. Such inspectors rely on techniques and skills acquired by
              special training or experience. They have some leeway in the performance
22            of their work but only within closely prescribed limits.
23
     See also Blotzer v. L-3 Communications Corp., No. CV-11-274-TUC-JGZ, 2012 WL
24
     6086931 (D. Ariz. Dec. 6, 2012).
25
              20.      For Plaintiff to complete remote virtual inspections, Defendant prepares and
26
     1
27       See https://www.signalhill.io/about-us/ (last visited June 5, 2019).
     2
         See https://careers.smartrecruiters.com/SignalHill (last visited June 5, 2019).
28
     COMPLAINT—COLLECTIVE/
                                                               SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 4                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                       Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 5 of 14



 1   produces to Plaintiff a “Video Checklist” to complete. The video checklist Plaintiff is
 2   required to follow contains a step-by-step reference guide, complete with instructions as to
 3
     how to complete the “Video Checklist.”
 4
            21.     Plaintiff is required to follow the “Video Checklist” without discretion and
 5
     cannot deviate from it. On information and belief, deviation from the Video Checklist
 6
 7   constitutes a terminable offense.

 8          22.     Prior to beginning a remote virtual inspection, Plaintiff is required to
 9   review construction site documentation regarding the equipment slated for inspection.
10
     After Plaintiff’s review of construction site documentation, the general contractor at the
11
     construction site where the inspection is to take place “links” with Plaintiff to provide a
12
13   live video feed so the inspection can commence.

14          23.     During the inspection, Plaintiff follows the specific Video Checklist and

15   References & Comments guide to complete the inspection. At no time can Plaintiff
16
     deviate from the supplied Video Checklist.
17
            24.     If Plaintiff categorizes an item on the Video Checklist as “Fail” pursuant
18
     to the References & Comments guide’s instruction, Plaintiff simply alerts the general
19
20   contractor at the site who then independently rectifies the issue.

21          25.     Plaintiff has no ability, authority, or discretion to make any
22   recommendations as to how to fix the issues found during the inspection; rather, Plaintiff
23
     can only provide “Comments/Notes” as to why the particular item does not conform to
24
     the References & Comments requirements found in the Video Checklist spreadsheet. The
25
     workers on site investigate and correct any issues noted from the inspection.
26
27          26.     Plaintiff is not allowed to make alterations to, or deviate from, the Video

28
     COMPLAINT—COLLECTIVE/
                                                             SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 5                                        500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
             Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 6 of 14



 1   Checklist.
 2            27.   Plaintiff has no role in creating the inspection documents, Video Checklist,
 3
     or References & Comments documents.
 4
              28.   Each individual inspection can last between one (1) to five (5) hours, or
 5
     more.
 6
 7            29.   After the remote inspection is complete, however, Plaintiff is required to

 8   expend additional time rendering the video recording of the inspection to submit the final
 9   video along with the completed Video Checklist to Defendant.
10
              30.   Each individual video rendering and submission can take an additional one
11
     (1) to five (5) hours, or more.
12
13            31.   Plaintiff cannot conduct a new inspection while a previous video is

14   rendering. If a new remote inspection is assigned to Plaintiff while a previous video is

15   rendering for submission, Plaintiff must cancel the render, complete the new remote
16
     inspection, and start the entire process over again.
17
              32.   Plaintiff often completes between two (2) to five (5) remote inspections
18
     per day.
19
20            33.   Defendant requires Plaintiff to be available in the “bull pen” to accept

21   remote inspections beginning at 7:30 a.m., up to and until 5:30 p.m.
22            34.   Plaintiff can be assigned a new remote inspection at any time between
23
     7:30 a.m. and 5:30 p.m. If Plaintiff is assigned a new remote inspection at 5:29 p.m.,
24
     Plaintiff is required to work until the remote inspection and video rendering is
25
     complete—sometimes until 12:00 a.m. or later.
26
27            35.   Despite Defendant’s requirement that Plaintiff be available from 7:30 a.m.

28
     COMPLAINT—COLLECTIVE/
                                                            SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 6                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 7 of 14



 1   to 5:30 p.m. to be assigned new inspections (i.e., 10 hours per day), and despite Plaintiff
 2   consistently working well past 5:30 p.m., Defendant only pays Plaintiff a day rate of
 3
     $200 (i.e., $20 per hour) for all work completed. If Plaintiff were to complete remote
 4
     inspections on time and never run afoul of Defendant’s strict guidelines and procedures
 5
     for conducting and completing inspections, he would be eligible to receive up to $250
 6
 7   (i.e., $25 per hour) for all work completed during the day. See Auditor Raise

 8   Requirements, attached hereto as Exhibit C.
 9          36.     Defendant pays Plaintiff every two weeks.
10
            37.     Plaintiff’s paychecks are sent from Defendant’s Seattle, Washington
11
     address.
12
13          38.     Regardless of how many hours Plaintiff actually works, Plaintiff’s pay

14   stubs only report 80 total hours worked per pay period (i.e., 40 hours per week). See

15   Exemplar Pay Stubs, attached hereto as Exhibit D.
16
            39.     Because of the length of the remote inspections, coupled with late
17
     assignments and the additional video rendering time, Plaintiff frequently works between
18
     12 to 16 hours per day. For example, for the workweek May 13, 2019 to May 17, 2019,
19
20   Plaintiff spent approximately 53 hours in the “bull pen” ready to take an inspection or

21   conducting an inspection, not including time spent rendering and uploading inspection
22   videos after leaving the “bull pen.”
23
            40.     Plaintiff has not been compensated for overtime premiums for any hours
24
     worked over 40 in a workweek. Instead, Plaintiff only receives his day rate of pay for
25
     work completed. See Email from Kevan Stewart to Chris Dunston dated March 15, 2019,
26
27   attached hereto as Exhibit E.

28
     COMPLAINT—COLLECTIVE/
                                                            SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 7                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 8 of 14



 1          41.     When Plaintiff inquired with Defendant about why he is not being paid
 2   overtime compensation, Defendant responded by saying he is “not exempt from OT
 3
     compensation” and that that the higher daily rate ($250 per day) would be paid “for the
 4
     6th and/or 7th day.” See Email from Michelle Sim to Chris Dunston dated March 27, 2019,
 5
     attached hereto as Exhibit F.
 6
 7          42.     Regardless of which “day rate” Plaintiff is paid, he has not been

 8   compensated with overtime premiums for hours worked over 40 in a workweek.
 9          A.      Defendant’s Policy and Practice of Off-the-Clock Work Violates the
10                  FLSA.

11          43.     At all times relevant to this action, Defendant suffered or permitted

12   Plaintiff, and all other current and/or former VQAs, to routinely work more than 40 hours
13
     per workweek without paying overtime premiums.
14
            44.     Defendant knew or should have known that its employees are required to be
15
     paid for all compensable time throughout the workweek. See 29 C.F.R. § 541.203(g). In
16
17   fact, Defendant conceded—in writing—to Plaintiff that he was not exempt, yet

18   intentionally failed to track Plaintiff’s time on an a.m. and p.m. designation.
19          45.     Despite this, Defendant failed to compensate Plaintiff, and all other current
20
     and/or former hourly VQAs, for overtime premiums they are owed. Defendant’s refusal to
21
     pay the overtime premium rate was, at all times, willful.
22
            46.     Defendant knew, or should have known, that the FLSA, 29 U.S.C. § 207,
23
24   requires it to compensate non-exempt employees who work in excess of 40 hours in a

25   workweek at a rate of one and one-half times (1.5) their regular rate of pay.
26          47.     In reckless disregard of the FLSA, Defendant adopted and then adhered to
27
     its policy, plan or practice of employing Plaintiff, and all other current and/or former
28
     COMPLAINT—COLLECTIVE/
                                                                 SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 8                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                         Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 9 of 14



 1   VQAs, to work more than 40 hours per workweek without receiving overtime premiums.
 2   This illegal policy, plan or practice resulted in Plaintiff, and all other current and/or former
 3
     VQAs, not being paid correctly for all overtime worked in violation of the FLSA.
 4
              B.     Recordkeeping.
 5
              48.    Pursuant to 29 C.F.R § 516.1, “every employer subject to any provisions of
 6
 7   the Fair Labor Standards Act of 1938, as amended” is required to maintain employee

 8   records.
 9            49.    The employer is mandated to maintain and preserve payroll or other
10
     records containing, without limitation, the total hours worked by each employee each
11
     workday, and total hours worked by each employee each workweek. See 29 C.F.R §
12
     516.2.
13
14            50.    Regardless of how many hours Plaintiff worked per pay period, Defendant

15   only reported 80 hours worked. See Exhibit D.
16            51.    Upon information and belief, Defendant has failed to establish, maintain,
17
     and preserve accurate timesheet and payroll records as required by the FLSA.
18
              52.    When the employer fails to keep accurate records of the hours worked by
19
20   its employees, the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88, 66

21   S. Ct. 1187, 1192 (1946) is controlling. That rule states:

22            Where the employer's records are inaccurate or inadequate . . . an employee
              has carried out his burden if he proves that he has in fact performed work for
23            which he was improperly compensated and if he produces sufficient
              evidence to show the amount and extent of that work as a matter of just and
24            reasonable inference. The burden then shifts to the employer to come
              forward with evidence of the precise amount of work performed or with
25            evidence to negative the reasonableness of the inference to be drawn from
              the employee's evidence. If the employer fails to produce such evidence, the
26            court may then award damages to the employee, even though the result be
              only approximate.
27
28
     COMPLAINT—COLLECTIVE/
                                                               SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 9                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                       Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 10 of 14



 1           53.         The Supreme Court set forth this test to avoid placing a premium on an
 2   employer’s failure to keep proper records in conformity with its statutory duty, thereby
 3
     allowing the employer to reap the benefits of the employees’ labors without proper
 4
     compensation as required by the FLSA. Where damages are awarded pursuant to this test,
 5
     “[t]he employer cannot be heard to complain that the damages lack the exactness and
 6
 7   precision of measurement that would be possible had he kept records in accordance with .

 8   . . the Act.” Id.
 9                               COLLECTIVE ACTION ALLEGATIONS
10
             54.         Plaintiff brings this action pursuant to the FLSA, 29 U.S.C. § 216(b)
11
     individually and on behalf of:
12
13                       All current and former Virtual Quality Auditors, Virtual Cellular
                         Installation Inspectors, and/or other job titles completing the same or
14                       similar job duties who worked for SIGNAL HILL at any time in the
                         last three years.
15
     (hereinafter referred to as the “FLSA Collective”). Plaintiff reserves the right to amend this
16
17   definition as necessary.

18           55.         29 U.S.C. § 216(b) Conditional Certification “Similarly Situated”
19   Standard: With respect to the claims set forth in this action, a collective action under the
20
     FLSA is appropriate because, under 29 U.S.C. § 216(b), Defendant’s VQA employees
21
     are “similarly situated” to Plaintiff. The class of employees on behalf of whom Plaintiff
22
     brings this collective action are similarly situated because: (a) they have been or are
23
24   employed in the same or similar positions; (b) they were or are subject to the same or

25   similar unlawful practices, policy, or plan (namely, Defendant’s practices, policy, or plan
26   of not paying their VQAs overtime premiums for hours worked in excess of 40 hours per
27
     workweek at a rate of at least one and one-half times their regular rate of pay); (c) their
28
     COMPLAINT—COLLECTIVE/
                                                                 SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 10                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                         Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 11 of 14



 1   claims are based upon the same legal theories; and (d) the employment relationship
 2   between Defendant and every putative FLSA Collective member is exactly the same, and
 3
     differs only by name, location, and rate of pay.
 4
            56.     Upon information and belief, Plaintiff estimates that the FLSA Collective,
 5
     including both current and former VQAs over the relevant period, will include several
 6
 7   hundred members who would benefit from the issuance of a court-supervised notice of this

 8   action and the opportunity to join it. The precise number of FLSA Collective members
 9   should be readily available from a review of Defendant’s personnel, scheduling, time and
10
     payroll records, and from input received from the FLSA Collective members as part of
11
     the notice and “opt-in” process provided by 29 U.S.C. § 216(b).
12
13          57.     Plaintiff shares the same interests as the FLSA Collective in that the

14   outcome of this action will determine whether they are entitled to unpaid overtime

15   compensation, interest, and attorneys’ fees and costs owed under the FLSA. Because the
16
     facts in this case are similar, if not altogether identical, the factual assessment and legal
17
     standards lend themselves to a collective action.
18
                                               COUNT I
19
20                   VIOLATION OF THE FAIR LABOR STANDARDS ACT,
                  29 U.S.C. § 201, et seq. FAILURE TO PAY OVERTIME WAGES
21
            58.     Plaintiff re-alleges and incorporates all previous paragraphs herein.
22
23          59.     At all times relevant to this action, Defendant was an “employer” under

24   the FLSA, 29 U.S.C. § 203(d), subject to the provisions of 29 U.S.C. §§ 201, et seq.

25          60.     Defendant is engaged in interstate commerce or in the production of goods
26
     for commerce, as defined by the FLSA.
27
            61.     At all times relevant to this action, Plaintiff was “employee” of Defendant
28
     COMPLAINT—COLLECTIVE/
                                                             SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 11                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 12 of 14



 1   within the meaning of the FLSA, 29 U.S.C. § 203(e)(1).
 2          62.     Plaintiff either (1) engaged in commerce; or (2) engaged in the production
 3
     of goods for commerce; or (3) was employed in an enterprise engaged in commerce or in
 4
     the production of goods for commerce.
 5
            63.     The position of VQA is not exempt from the FLSA.
 6
 7          64.     Defendant’s other job titles performing similar VQA job duties are not

 8   exempt from the FLSA.
 9          65.     At all times relevant to this action, Defendant “suffered or permitted”
10
     Plaintiff and the FLSA Collective members to work and thus “employed” them within the
11
     meaning of the FLSA, 29 U.S.C. § 203(g).
12
13          66.     The FLSA requires an employer to pay employees the federally mandated

14   overtime premium rate of one and a half times their regular rate of pay for every hour

15   worked in excess of forty (40) hours per workweek. See 29 U.S.C. § 207.
16
            67.     Defendant violated the FLSA by failing to pay Plaintiff the federally
17
     mandated overtime premium for all hours worked in excess of forty (40) hours per
18
     workweek.
19
20          68.     Upon information and belief, Defendant has corporate policies of evading

21   overtime pay for its hourly workers.
22          69.     Defendant’s violations of the FLSA are knowing and willful.
23
            70.     By failing to compensate its hourly workers at a rate not less than one and
24
     one-half times their regular rate of pay for work performed in excess of forty (40) hours
25
     in a workweek, Defendant has violated the FLSA, 29 U.S.C. § 201, et seq., including 29
26
27   U.S.C. §§ 207(a)(1) and 215(a). All similarly situated VQAs, or other job titles performing

28
     COMPLAINT—COLLECTIVE/
                                                            SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 12                                      500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 13 of 14



 1   the same or similar job duties, are victims of a uniform and company-wide policy which
 2   operates to compensate employees at a rate less than the federally mandated overtime
 3
     wage rate. This uniform policy, in violation of the FLSA, has been, and continues to be,
 4
     applied to all VQAs, or other job titles performing the same or similar job duties, who have
 5
     worked or are working for Defendant in the same or similar position as Plaintiff.
 6
 7          71.     None of the provisions of the FLSA can be contravened, set aside,

 8   abrogated, or waived by Plaintiff or the FLSA Collective.
 9          72.     The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation
10
     of the Act, an employee is entitled to his or her unpaid overtime wages plus an additional
11
     equal amount in liquidated damages, costs, and reasonable attorneys’ fees.
12
13                                     PRAYER FOR RELIEF

14          WHEREFORE, Plaintiff requests the following relief:

15                  a.     An Order certifying this case as a collective action in accordance with
                           29 U.S.C. § 216(b) with respect to the FLSA claims set forth above;
16
17                  b.     An Order compelling Defendant to disclose in computer format, or in
                           print if no computer readable format is available, the names,
18                         addresses, and email addresses of all individuals who are similarly
                           situated, and permitting Plaintiff to send notice of this action to all
19                         similarly situated individuals including the publishing of notice in a
20                         manner that is reasonably calculated to apprise the putative FLSA
                           Collective members of their rights under this litigation;
21
                    c.     An Order declaring that Defendant willfully violated the FLSA and its
22                         attendant regulations as set forth above;
23                  d.     An Order declaring that Defendant violated its obligations under the
                           FLSA;
24
25                  e.     An Order granting judgment in favor of Plaintiff and the FLSA
                           Collective and against Defendant and awarding the amount of unpaid
26                         overtime pay calculated at the rate of one and one-half (1.5) of the
                           employees’ regular rate multiplied by all hours that the employees
27                         worked in excess of 40 hours per week for the past three years;
28
     COMPLAINT—COLLECTIVE/
                                                            SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 13                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00877-MLP Document 1 Filed 06/06/19 Page 14 of 14



 1                  f.     An Order awarding liquidated damages to Plaintiff and the FLSA
                           Collective in an amount equal to the amount of unpaid overtime found
 2                         owing to Plaintiff and the FLSA Collective under the FLSA;
 3
                    g.     An Order awarding reasonable attorney fees and costs incurred by
 4                         Plaintiff in filing this action;

 5                  h.     An Order awarding pre- and post-judgment interest to Plaintiff and
                           the FLSA Collective on these damages; and
 6
                    i.     An Order awarding such further relief as this Court deems
 7                         appropriate.
 8
                                          JURY DEMAND
 9
            NOW COMES Plaintiff, by and through their Attorneys, and hereby demands a
10
     trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure and the court
11
12   rules and statutes made and provided with respect to the above-entitled cause.

13                                                 SCHROETER GOLDMARK & BENDER
14                                                 s/ Adam J. Berger
15                                                 Adam J. Berger, WSBA #20714
                                                   810 Third Avenue, Suite 500
16                                                 Seattle, WA 98104
                                                   Telephone: (206) 622-8000
17                                                 Fax: (206) 682-2305
18                                                 berger@sgb-law.com

19                                                 Local Counsel for Plaintiff

20
                                                   JOHNSON BECKER, PLLC
21
                                                   Jacob R. Rusch, MN Bar #391892
22                                                 (pro hac vice application to be filed)
                                                   444 Cedar Street, Suite 1800
23                                                 Saint Paul, Minnesota 55101
                                                   Telephone: (612) 436-1800
24                                                 Fax: (612) 436-1801
25                                                 jrusch@johnsonbecker.com

26                                                Trial Counsel for Plaintiff
27
28
     COMPLAINT—COLLECTIVE/
                                                            SCHROETER GOLDMARK & BENDER
     CLASS ACTION - 14                                      500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
